IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40873
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                      DOMINGO SAN MIGUEL, JR.,

                                                  Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-00-CR-139-1
                       --------------------
                         February 26, 2001

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Domingo   San   Miguel,   Jr.,   appeals   the   sentence   imposed

following his guilty plea to a charge of knowingly transporting an

unlawful alien in the United States.      San Miguel asserts that the

district court erred by denying him a three-level reduction in his

offense level pursuant to U.S.S.G. § 2L1.1(b)(1) for an offense

committed other than for profit.         San Miguel asserts that the

record is devoid of evidence that he was the intended recipient of

payment or that he received any sort of compensation for the

offense.   He asserts that the reduction applies if the defendant


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
does not profit from the offense or was not intended to profit from

the offense.

     “The defendant bears the burden of proving that he is entitled

to a downward adjustment.”      United States v. Thomas, 120 F.3d 564,

574-75   (5th   Cir.   1997).    San       Miguel   requested   the   downward

adjustment at sentencing; however, he did not bear his burden of

proving his entitlement to the adjustment.                Accordingly, the

judgment of the district court is AFFIRMED.




                                       2